DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Examiner’s Note
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 28, claim recites in line 11 the limitation "the Fourier plane".
There is insufficient antecedent basis for this limitation in the claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. (US 10809050 B2).Although the claims at issue are not identical, they are not patentably distinct from each other since the instant claims are anticipated by the Patent No. (US 10809050 B2). Although the claims at 
Summary of double patenting claims (The differences are bolded and italicized.)
Current application
Patent (US 10809050 B2)
24. An optical system for imaging a sample comprising: a diode laser having a junction for providing a beam of radiation, said diode laser having a first spectral output bandwidth when driven under constant current conditions; a driver circuit to apply a pulse of drive current to the diode laser, said pulse having a current amplitude that varies in time causing a variation in the output wavelength of the diode laser during the pulse to produce a second spectral output bandwidth that is at least two times larger than the first spectral output bandwidth under constant current conditions and wherein the rate of change of the current amplitude of the pulse is slow enough such that the difference between the actual temperature of the junction and the equilibrium temperature of the junction 



wherein the system attenuates the region of resonant peaks so that the beam is dominated by the region of smoother spectrum.





	
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over SCHMOLL et al (US 20170105618 A1) (herein after SCHMOLL)  in view of Yaqoob et al (US20140375792) (herein after Yaqoob).
As to claims 28-31, SCHMOLL discloses and shows in fig. 4, an optical coherence tomography (OCT) system for imaging a sample comprising: 
a radiation source [501] for providing a beam of radiation [0120];
 a beam divider [504] for dividing the beam of radiation into a sample arm and a reference arm, optics in the sample arm to focus the beam of radiation onto the sample to be imaged [0120]; 
a detector [515] to measure interference of the beams returning from the sample and reference arms [¶0120]; and
 a processor [516] to convert the measured interference into depth information of the sample [¶0121, 0122, 0133]. 
The system wherein said system is a point scanning swept-source optical coherence tomography (SS-OCT) system [¶0085, 0222].
The system wherein the diode laser is a vertical cavity surface emitting laser (VCSEL) [¶0280].
 [Note: while each unit configured to perform as claimed may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from 


SCHMOLL discloses all the features of the claimed invention except the limitation such as: “the beam divider is substantially at the Fourier plane, or conjugate to the Fourier plane, of the sample; and a sample beam returning from the sample arm passes through the same Fourier, or conjugate, plane and bypasses the beam divider.
The system wherein a reference beam returning from the reference arm passes through the same Fourier or conjugate plane and is spatially separated at the Fourier or conjugate plane from the sample beam returning from the sample arm”.
However, Yaqoob from the same field of endeavor discloses a beam divider [B1, B2] is substantially at a Fourier plane, or conjugate to the Fourier plane, of the sample; and a sample beam returning from a sample arm passes through the same Fourier, or conjugate, plane and bypasses the beam divider [¶0057, 0081], wherein a reference beam returning from the reference arm passes through the same Fourier or conjugate plane and is spatially separated at the Fourier or conjugate plane from the sample beam returning from the sample arm [¶0055, 0061, 0072].

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of SCHMOLL such that the beam divider is substantially at the Fourier plane, or conjugate to the Fourier plane, of the sample; and the sample beam returning from the sample arm passes through the same Fourier, or conjugate, plane and bypasses the beam divider, the reference beam returning from the reference arm passes through the same Fourier or conjugate plane and is spatially separated at the Fourier or conjugate plane from the sample beam returning from the sample arm, as taught by Yaqoob, for the advantages such as: in order to improve the signal to noise ratio.
	
Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 32, the prior arts alone or in combination fails to disclose the claimed limitations such as “said pulse having a current amplitude that varies in time causing a variation in the output wavelength of the diode laser during the pulse to produce a second spectral output bandwidth that is at least two times larger than the first spectral output bandwidth under constant current conditions; wherein the rate of change of the current amplitude of the pulse is slow enough such that the difference between the actual temperature of the junction and the equilibrium temperature of the junction is minimized during the pulse” along with all other limitations of the claim. 

Conclusion	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886



/MD M RAHMAN/Primary Examiner, Art Unit 2886